Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew F. Clapper on 10/08/2021.
The application has been amended as follows: 
Claim 10:
	On line 4, right after “write data”, inserts --, wherein the data command is inputted from a host device--. 
Claim 16:
	On line 4, right after “read address”, inserts --, wherein the data command is inputted from a host device--.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, the prior art does not teach or suggest either alone or in combination a non-volatile memory device comprising: a command interface for receiving from a host device a memory command specifying a memory operation and a data command separate from the memory command, a processing logic unit configured to execute the data command in conjunction with the memory bank performing the memory operation related to acquiring read data from the non-volatile storage memory or storing write data to the non-volatile storage memory, wherein at least one of the processing logic unit operates upon the read data to produce first processed data in response to the data command after the read data is read by the sense amps and received into the data buffer and in combination with other limitations.
Regarding claims 10-15, the prior art does not teach or suggest either alone or in combination a method of operating a memory device comprising: receiving a data command pertaining to the write data, wherein the data command is inputted from a host device; processing the write data according to the data command; producing processed data in response to successful execution of the data command, wherein the processed data is different from the write data; and writing the processed data to the write address of the memory bank in response to successful execution of the data command and in combination with other limitations.

Regarding claims 16-20, the prior art does not teach or suggest either alone or in combination a method of operating a memory device comprising: receiving a data command pertaining to data stored at the read address, wherein the data command is inputted from a host device; transferring read data from the read address into a data buffer, producing processed data in response to successful execution of the data command, wherein the processed data is different from the read data; and outputting the processed data to a host device in response to successful execution of the data command and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825